— Judgment reversed and a .new trial ordered, with costs to the appellants to abide the event, unless the plaintiff stipulates *941to reduce the judgment as entered to the sum of $15,257.45; in which event the judgment as so modified is affirmed, without costs. No opinion. Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.; Martin, P. J., dissents and votes to reverse and grant a new trial on the ground that the verdict is against the weight of the credible evidence. Settle order on notice.